DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulating surfaces on which various features of the transistors are claimed to be on must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not recite that parts of the transistors are located on insulating surfaces.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “a same insulating surface”, line 12 recites “a same insulating surface” and lines 13-14 recite “a same insulating surface”.  It is not clear, from these limitations, how many insulating surfaces are being claimed.  This issue renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ATSUMI (US 20150255139).
Regarding claim 1, ATSUMI discloses a semiconductor device comprising: 
a first transistor (3rd transistor on bottom row between 198 and 199, see fig 8, para 224) and a dummy transistor (2nd transistor 198 on bottom row, see fig 8, para 235) over a substrate (131, see fig 6-8, para 105), 
wherein the first transistor comprises a first conductor as a first gate electrode (top gate 103j and wiring of the 1st transistor, see fig 6-8, para 146), a first oxide semiconductor (101j can be IGZO, see fig 6-8. para 179), a second conductor as a source electrode or a drain electrode (left s/d conductor 104j of the first transistor, see fig 6-8, para 138), and a third conductor as a second gate electrode (bottom gate 105j, see fig 6-8, para 146),
wherein the dummy transistor comprises a second oxide semiconductor (oxide semiconductor 101j of the dummy transistor, see fig 6-8, para 146) and a fourth conductor (bottom gate 105j of the dummy transistor, see fig 6-8, para 146), 
wherein the first oxide semiconductor and the second oxide semiconductor are positioned on a same insulating surface (both oxide semiconductor layers are located directly on a top surface of insulating layer 114j beneath them, see fig 7A and 8, para 128), 
wherein the fourth conductor and one of the first conductor, the second conductor, and the third conductor are positioned on a same insulating surface (both bottom gates 105j are directly on a bottom surface of 114j, see fig 7-8, para 128); and
wherein the dummy transistor does not comprise a conductor positioned on a same insulating surface as another of the first conductor, the second conductor, and the third conductor (the wiring of first transistor connected to the top gate and on a right surface of the interlayer insulating layer is not present in the dummy transistor 198, see fig 8).
Regarding claim 2, ATSUMI discloses the semiconductor device according to claim 1, wherein the first transistor and the dummy transistor are positioned in a first region (middle portion of the device in fig 8), 
wherein a plurality of second transistors are positioned in a second region (the left part of the device in fig 8 contains a plurality of transistors, see fig 8, para 224), and 
wherein a density of the first transistor and the dummy transistor in the first region is equal to a density of the plurality of second transistors in the second region (the left and middle regions of fig 8 have a uniform number of transistors per unit area and therefore have a same density, see fig 8).
Regarding claim 7, ATSUMI discloses the semiconductor device according to claim 1, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (101 can be IGZO, see para 179).
Regarding claim 13, ATSUMI discloses a semiconductor device comprising: 
a transistor (3rd transistor on bottom row between 198 and 199, see fig 8, para 224) and a dummy transistor (2nd transistor 198 on bottom row, see fig 8, para 235) over a substrate (131, see fig 6-8, para 105), 
wherein the transistor comprises a first conductor as a first gate electrode (top gate 103j and wiring of the 1st transistor, see fig 6-8, para 146), a first oxide semiconductor (101j can be IGZO, see fig 6-8. para 179), a second conductor as a source electrode or a drain electrode (left s/d conductor 104j of the first transistor, see fig 6-8, para 138), and a third conductor as a second gate electrode (bottom gate 105j, see fig 6-8, para 146),
wherein the dummy transistor comprises a second oxide semiconductor (oxide semiconductor 101j of the dummy transistor, see fig 6-8, para 146), 
wherein the first oxide semiconductor and the second oxide semiconductor are positioned on a same surface (both oxide semiconductor layers are located directly on a top surface of insulating layer 114j beneath them, see fig 7A and 8, para 128), and
wherein the dummy transistor does not comprise a conductor in contact with a same insulating surface as one of the first conductor, the second conductor, and the third conductor (the wiring of first transistor connected to the top gate and on a right surface of the interlayer insulating layer is not present in the dummy transistor 198, see fig 8).
Regarding claim 14, ATSUMI discloses the semiconductor device according to claim 13, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (101j can be IGZO, see fig 6-8. para 179).
Regarding claim 15, ATSUMI discloses the semiconductor device according to claim 13, wherein the dummy transistor does not comprise the conductor which is formed in the same step as the one of the first conductor, the second conductor, and the third conductor (the dummy transistor does not contain an electrode contacting the top gate, see fig 8).
The examiner notes that “wherein the fourth conductor is formed in the same step as one of the first conductor and the third conductor” is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 16, ATSUMI discloses the semiconductor device according to claim 13, wherein the second oxide semiconductor contains boron or phosphorus (101j can comprise boron, see fig 7A, para 311).

    PNG
    media_image1.png
    567
    871
    media_image1.png
    Greyscale

Figure I: ATSUMI figure 8 with added annotations.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20160225907).
Regarding claim 8, KIM discloses a semiconductor device comprising: 
a transistor (the transistor comprising 132, 134, 136, 182, 184 and 162, see fig 12, para 38, 44 and 50) and a dummy transistor (semiconductor layer 135, see fig 12, para 34) over a substrate (fig 12, 100, para 34), 
wherein the transistor comprises a first conductor as a first gate electrode (fig 12, 162, para 44), a first oxide semiconductor (IGZO layer 132, see fig 12), a second conductor as a source electrode (source electrode 182, see fig 12, para 50) or a drain electrode, and a third conductor as a second gate electrode (bottom metal 112 is capable of being used as a gate, see fig 12, para 35), 
wherein the dummy transistor comprises a second oxide semiconductor (fig 12, 135, para 41), 
wherein the first oxide semiconductor and the second oxide semiconductor are positioned on a same insulating surface (both 132 and 135 are on a bottom surface of insulating layer 170, see fig 12, para 47), 
wherein the second conductor overlaps with the first oxide semiconductor and the second oxide semiconductor (182 overlaps with 132 and 135 along different axes, see fig 12), and
wherein the second oxide semiconductor is not in contact with any conductor other than the second conductor (135 is not in direct electrical contact with any conductor, see fig 12).
Regarding claim 9, KIM discloses the semiconductor device according to claim 8, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (132 and 135 can both be IGZO, see para 39 and 41).
Regarding claim 10, KIM discloses the semiconductor device according to claim 8, wherein the transistor is adjacent to the dummy transistor (there are no other semiconductor layers between 132 and 135, see fig 12).
Regarding claim 11, KIM discloses the semiconductor device according to claim 8, wherein the second conductor is in contact with the first oxide semiconductor and the second oxide semiconductor (182 is at least indirectly in contact with 132 and 135, see fig 12).
Regarding claim 12, KIM discloses the semiconductor device according to claim 8, wherein the dummy transistor further comprises a fourth conductor, and wherein the fourth conductor is formed in the same step as one of the first conductor and the third conductor (115 is a portion of the same layer as 112 and is located under 135, see fig 12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/4/2022 with respect to claims 1 and 13 have been fully considered but they are not persuasive.
Regarding claims 1 and 13, the applicant argues that ATSUMI does not disclose a device wherein “the dummy transistor does not comprise a conductor positioned on a same insulating surface as another of the fist conductor, the second conductor, and the third conductor”.  This argument is unpersuasive.  For this limitation to be possible being “on a same insulating surface” must mean being in direct contact with that surface.  If not, then the device cannot have any conductors in it since those would be in indirect contact with any insulating surface on which the semiconductor layers are positioned.  ATSUMI features insulating surfaces, for example the surface of the insulating layer surrounding the via which contacts the top gate of the first transistor which is in direct contact with that via, which are not in direct contact with any conductors of the dummy transistor 198.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811